UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 2.34% (Cost $18,042,167) Electric Utilities 1.29% Black Hills Corp., Note 6.500 05-15-13 BBB- 5,000 5,051,920 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,899,475 Gas Utilities 1.05% Southern Union Co., Jr Sub Note (P) 7.200 11-01-66 BB+ 8,050 8,127,595 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 13.00% (Cost $98,485,482) Asset Management & Custody Banks 0.64% BNY Capital, 7.97%, Ser B, 12-31-26 A- 4,700 4,898,622 Diversified Banks 0.52% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 4,000 4,020,000 Diversified Financial Services 1.62% JPM Capital Trust I, 7.54%, 01-15-27 A- 12,000 12,448,944 Electric Utilities 3.06% DPL Capital Trust II, 8.125%, 09-01-31 BB- 22,150 23,589,750 Gas Utilities 3.13% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 14,000 14,120,372 KN Capital Trust III, 7.63%, 04-15-28 BB+ 10,673 9,991,529 Integrated Telecommunication Services 1.27% TCI Communications Financing Trust III, 9.65%, 3-31-27 BBB- 9,243 9,793,467 Multi-Utilities 1.92% Dominion Resources Capital Trust I, 7.83%, 12-01-27 BB+ 8,450 8,801,055 Dominion Resources Capital III, 8.40%, 01-15-31 BBB- 5,000 5,962,660 Page 1 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) Regional Banks 0.45% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 3,300 3,465,310 Thrifts & Mortgage Finance 0.39% Sovereign Capital Trust V, 7.75%, 05-22-36 BB+ 111,000 2,985,900 Issuer Shares Value Common stocks 3.37% (Cost $15,732,677) Electric Utilities 0.31% Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 47,619 2,370,950 Gas Utilities 1.11% ONEOK, Inc. 205,743 8,565,081 Multi-Utilities 1.95% Alliant Energy Corp. 220,000 8,437,000 CH Energy Group, Inc. 40,000 2,080,800 DTE Energy Co. 98,790 4,488,030 Credit Issuer, description rating (A) Shares Value Preferred stocks 77.68% (Cost $600,945,174) Agricultural Products 1.71% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 13,160,000 Asset Management & Custody Banks 0.13% BNY Capital V, 5.95%, Ser F A- 40,000 966,400 Automobile Manufacturers 2.02% General Motors Corp., 7.25%, Ser 04-15-41 B 87,900 1,681,527 General Motors Corp., 7.25%, Ser 07-15-41 B- 210,500 4,022,655 General Motors Corp., 7.25%, Ser 02-15-52 B 447,300 8,453,970 General Motors Corp., 7.375%, Ser 10-01-51 B 73,125 1,395,225 Broadcasting & Cable TV 1.57% Comcast Corp., 7.00% BBB+ 40,000 1,014,000 Comcast Corp., 7.00%, Ser B BBB+ 435,869 11,092,865 Page 2 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) Consumer Finance 1.98% HSBC Finance Corp., 6.00% A HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A HSBC Finance Corp., 6.875% AA- SLM Corp., 6.00% A Diversified Banks 6.92% BAC Capital Trust IV, 5.875% A Comerica Capital Trust I, 7.60% BBB+ Fleet Capital Trust VIII, 7.20% A HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- Republic New York Corp., 6.25%, Ser HSBC A Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A- USB Capital IV, 7.35% A USB Capital V, 7.25% A USB Capital VIII, 6.35%, Ser 1 A Wells Fargo Capital Trust IV, 7.00% A+ Wells Fargo Capital Trust VI, 6.95% A- Diversified Financial Services 6.86% Abbey National Plc, 7.375% (United Kingdom) A ABN AMRO Capital Funding Trust V, 5.90% A ABN AMRO Capital Funding Trust VII, 6.08% A Citigroup Capital VII, 7.125% A Citigroup Capital VIII, 6.95% A DB Capital Funding VIII, 6.375% A JPMorgan Chase Capital IX, 7.50%, Ser I A- JPMorgan Chase Capital X, 7.00%, Ser J A1 Electric Utilities 15.06% Boston Edison Co., 4.78% A- Cleveland Electric Financing Trust I, 9.00% BB+ Entergy Mississippi, Inc., 7.25% A- FPC Capital I, 7.10%, Ser A BB+ FPL Group Capital Trust I, 5.875% BBB+ Georgia Power Capital Trust V, 7.125% BBB+ Georgia Power Capital Trust VII, 5.875% BBB+ Great Plains Energy, Inc., 8.00%, Conv BBB- HECO Capital Trust III, 6.50% BBB- Interstate Power & Light Co., 8.375%, Ser B Baa3 Northern States Power Co., 8.00% BBB- PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB Page 3 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) PPL Energy Supply, LLC, 7.00% BBB Southern California Edison Co., 6.00%, Ser C BBB- Southern California Edison Co., 6.125% BBB- Southern Co. Capital Trust VI, 7.125% BBB+ Virginia Power Capital Trust, 7.375% BB+ Gas Utilities 1.65% Southern Union Co., 7.55% BB+ Southwest Gas Capital II, 7.70% BB Hotels, Resorts & Cruise Lines 0.42% Hilton Hotels Corp., 8.00% BB Integrated Telecommunication Services 0.50% Verizon New England, Inc., 7.00%, Ser B A3 Investment Banking & Brokerage 9.02% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB Goldman Sachs Group, Inc., 6.20%, Ser B A- Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- Merrill Lynch Preferred Capital Trust III, 7.00% A- Merrill Lynch Preferred Capital Trust IV, 7.12% A- Merrill Lynch Preferred Capital Trust V, 7.28% A- Morgan Stanley Capital Trust II, 7.25% A- Morgan Stanley Capital Trust III, 6.25% A- Morgan Stanley Capital Trust IV, 6.25% A- Morgan Stanley Capital Trust V, 5.75% A1 Morgan Stanley Capital Trust VI, 6.60% A- Life & Health Insurance 1.27% PLC Capital Trust IV, 7.25% BBB+ Prudential Plc, 6.50% (United Kingdom) A- Multi-Line Insurance 6.58% Aegon NV, 6.375% (Netherlands) A- Aegon NV, 6.50% (Netherlands) A- ING Groep NV, 7.05% (Netherlands) A MetLife, Inc., 6.50%, Ser B BBB Page 4 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) Multi-Utilities 8.07% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 BGE Capital Trust II, 6.20% BBB- Dominion CNG Capital Trust I, 7.80% BB+ DTE Energy Trust I, 7.80% BB+ PNM Resources, Inc., 6.75%, Conv BBB- PSEG Funding Trust II, 8.75% BB+ Public Service Electric & Gas Co., 4.18%, Ser B BB+ South Carolina Electric & Gas Co., 6.52% Baa1 TECO Capital Trust I, 8.50% B Oil & Gas Exploration & Production 4.45% Apache Corp., 5.68%, Depositary Shares, Ser B BBB Chesapeake Energy Corp., 6.25%, Conv (G) B+ Devon Energy Corp., 6.49%, Ser A BB+ Nexen, Inc., 7.35% (Canada) BB+ Real Estate Management & Development 3.37% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ Regional Banks 2.31% PFGI Capital Corp., 7.75% A Reinsurance 0.12% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB Specialized Finance 0.65% CIT Group, Inc., 6.35%, Ser A BBB+ Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ Wireless Telecommunication Service 3.02% Telephone & Data Systems, Inc., 6.625% A- Telephone & Data Systems, Inc., 7.60%, Ser A A- United States Cellular, 7.50% A- Page 5 John Hancock Preferred Income Fund II Securities owned by the Fund on October 31, 2006 (unaudited) Maturity Credit Par value Issuer, description date rating (A) Value Short-term investments 3.61% (Cost $27,800,000) Government U.S. Agency 3.61% Federal Home Loan Bank Discount Note 11-01-06 27,800 27,800,000 Total investments (Cost $761,005,500) 100.00% John Hancock Preferred Income Fund II Financial futures contracts October 31, 2006 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-year Treasury Note 720 Short December 2006 $938,786 Financial futures contracts John Hancock Preferred Income Fund II Interest rate swap contracts October 31, 2006 (unaudited) Rate type Notional Payments made Payments received Termination Appreciation amount by Fund by Fund date (depreciation) $63,500,000 2.56% (a) 3-month LIBOR June 2008 $2,478,156 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund II Footnotes to Schedule of Investments October 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on October 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,160,000 or 1.71% of the Fund's net assets as of October 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on October 31, 2006, including short-term investments, was $761,005,500. Gross unrealized appreciation and depreciation of investments aggregated $25,158,599 and $15,705,124, respectively, resulting in net unrealized appreciation of $9,453,475. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 2, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 2, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 2, 2007
